FILE COPY




                  COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-13-00171-CV


ROSS MANDEL AND LEA MANDEL                      APPELLANTS

                                 V.

LEWISVILLE INDEPENDENT                           APPELLEES
SCHOOL DISTRICT; COUNTY OF
DENTON, TEXAS; AND CITY OF
PLANO


                             ------------

      FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                             ------------

                               AND

                      NO. 02-13-00412-CV


IN RE ROSS MANDEL AND LEA                        RELATORS
MANDEL


                             ------------

                    ORIGINAL PROCEEDING

                             ------------
                                                                              FILE COPY




                                       ORDER

                                       ------------

      We have considered “Constable Ron Smith’s Motion to Quash Orders to

Show Cause.” The motion is DENIED.              In ordering the trial court to conduct a

show-cause hearing as dictated in our February 28, 2014 order, it is our intention

that the trial court will rule on evidentiary matters that arise during the hearing

while allowing for a full record for this court’s consideration.

      The clerk of this court is directed to transmit a copy of this order to the trial

court judge, the trial court clerk, the attorney of record for each of the parties to

the appeal and the mandamus action, the attorney who filed an amicus brief in

the appeal, and the attorney of record for Constable Ron Smith.

      DATED April 11, 2014.

                                                       PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.




                                            2